          Case 5:19-cr-00797-OLG Document 48 Filed 05/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THE UNITED STATES OF AMERICA                     §
                                                 §
VS                                               §         CAUSE NO: 5:19-CR-00797-OLG-1
                                                 §
JOSE ANGEL HERNANDEZ                             §


TO THE HONORABLE JUDGE OF SAID COURT:

       Now Comes JOSE ANGEL HERNANDEZ, Defendant, in the above-entitled and

numbered cause and moves this Court to allow the substitution of MARTIN M. GUERRA,

practicing attorney licensed to practice law in the Federal Courts of the State of Texas in the place

and stead of ALEX J. SCHARFF likewise practicing attorney licensed to practice law in the

Federal Courts of the State of Texas, as attorney for the above-named Defendant in this cause. In

support of this motion, the Defendant would show unto the Court as follows:

                                                 I.

       The Honorable ALEX J. SCHARFF has been established as Counsel in the above-entitled

and numbered cause.

                                                 II.

       ALEX J. SCHARFF has previously filed a notice of appearance as retained counsel. ALEX

J. SCHARFF filed said motion at a time when he was in employed by the Law Offices of Alan

Brown as counsel in this matter. As of January 01, 2020, ALEX J. SCHARFF is no longer

employed at the Law Offices of Alan Brown.
          Case 5:19-cr-00797-OLG Document 48 Filed 05/20/20 Page 2 of 4




                                                III.

       JOSE ANGEL HERNANDEZ is a client of the firm, The Law Offices of Alan Brown.

MARTIN M. GUERRA wishes to proceed with the representation of JOSE ANGEL

HERNANDEZ, now that ALEX J. SCHARFF has left the firm and is no longer employed with

the Law Offices of Alan Brown.

                                                IV.

       For the above and foregoing reasons, it is respectfully urged that the instant Motion be

granted and that MARTIN M. GUERRA, replace ALEX J. SCHARFF as retained counsel for

client, JOSE ANGEL HERNANDEZ, in the above-styled and numbered cause.

       WHEREFORE, PREMISES CONSIDERED, the Defendant prays that this Court permit

the substitution of counsel as requested above in this cause.




                                              Respectfully submitted,

                                              LAW OFFICES OF ALAN BROWN
                                              222 MAIN PLAZA
                                              SAN ANTONIO, TEXAS 78205
                                              (210) 227-5103 (O)
                                              (210) 225-2481 (FAX)
                                              federal@alanbrownlawoffices.com

                                                       /S/
                                              MARTIN M. GUERRA
                                              BAR NO. 24007285

                                              ALAN BROWN
                                              BAR NO. 03090000
         Case 5:19-cr-00797-OLG Document 48 Filed 05/20/20 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of May 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

     U.S. Attorney’s Office                                           /S/
     601 NW Loop 410, Suite 600                                MARTIN M. GUERRA
      San Antonio, Texas 78216                                  BAR NO. 24007285
          Case 5:19-cr-00797-OLG Document 48 Filed 05/20/20 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THE UNITED STATES OF AMERICA                     §
                                                 §
VS                                               §         CAUSE NO: 5:19-CR-00797-OLG-1
                                                 §
JOSE ANGEL HERNANDEZ                             §


                                             ORDER

       On this date came to be considered Defendant’s Motion for Substitution of Counsel. After

consideration of same, the Court is of this opinion that said Notice is hereby

                              (GRANTED)              (DENIED).

       IT IS HEREBY FURTHER ORDERED THAT: _________________________________

______________________________________________________________________________

______________________________________________________________________________

       SIGNED and ENTERED on this the                   day of                     , 2020.




                                                                     DISTRICT JUDGE
